DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 25 November 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,217,182 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Request for Interview with Examiner
In response to the filed letter requesting interview with Examiner, the Examiner attempted to contact Applicant’s representative, Steve Stewart, at the provided phone number (503-469-4685) on the 10 February 2021 and 17 February 2021. However, no response was received by the Examiner at the time of preparing this Office action, and the filed response and Application are hence treated on the merits.

Response to Amendment
Applicant’s response, filed 25 November 2020, to the last office action has been entered and made of record. 
In response to the amendments to the specification and claims, they are acknowledged, supported by the original disclosure, and no new matter is added.
In response to the amendments to the specification, the amended language has overcome the objections to the specification of the previous Office action, and the respective objections have been withdrawn.
In response to the amendments to the claims, specifically addressing the objection to claim 12 of the previous Office action, the amended language has overcome the respective objection, and the objection has been withdrawn.
In response to the approved terminal disclaimer, filed 25 November, 2020, specifically addressing the double patenting rejection of the previous Office action, the approved terminal disclaimer has obviated the respective rejections, and the rejections have been withdrawn.
Amendments to the independent claims 1, 9, and 17 have necessitated an updated ground of rejections over the applied prior art. Please see below for the updated interpretations and rejections.

Response to Arguments
Applicant's arguments filed 25 November 2020 have been fully considered but they are not persuasive.
In response to Applicant’s arguments on p. 13-14 of Applicant’s reply, that the combined teachings of Reed, Rodriguez, Riad, and Sharma references fail to teach or suggest the amended limitation of “based on a combination of both the first detectability measure and the second detectability measure from each of the plurality of regions, determining a detectability likelihood that the altered data, once printed on a physical substrate, will be detectable from optical scan data representing such”, the Examiner respectfully disagrees.
Examiner notes the claims are treated with their broadest reasonable interpretations consistent with the specification. See MPEP 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 In re Keller, 642 F.2d 413, 208 USPQ871 (CCPA 1981).
Reed is relied upon to teach a method for embedding a watermark signal within digital image data, producing a watermarked image and a visibility metric is computed for areas within the input image (see Reed [0024] and [0028]-[0029]). Rodriguez is relied upon to teach a technique for generating an auxiliary signal for printing on print media for authentication, comparable to a digital watermark, which comprises a geometric synchronization signal and carries a message payload, and the auxiliary data signal is embedded into a host image which the resulting image is printed and scanned for authentication (see Rodriguez [0036], [0037], [0039], [0048]-[0052]). Riad is relied upon to teach a technique for modeling print and scan attack on watermarked images where the print and scan attack is modeled as a transformation of the input watermarked image which applies additive noise, blurring, and color distortion (see Riad sect. II. A. Print-and-scan model). Sharma is relied upon to teach in a watermark detection method, where an image, which watermark data may be detected, is divided into regions and detection blocks are positioned over regions that has a high probability characteristics and that additional probability factors can be used to arrange the detection blocks over an image such as using a first subset of detection blocks and a second subset of detection blocks which respectively are processed to maximize the detection of a digital watermark synchronization or orientations signal and maximize detection of a message payload (see Sharma [0031] and [0078]). Sharma further teaches that the detection of the watermark is dependent on both the direction of the signal and message payload components of the watermark (see Sharma [0078] and [0093]).
The combined teachings of Reed, Rodriguez, Riad, and Sharma would suggest to one of ordinary skill in the art a method for embedding and detecting a watermark signal into a digital image to be printed, which the watermark signal would comprise a synchronization signal and message payload, 
	The broadest reasonable interpretation of the claimed “detectability likelihood” as presented encompasses probabilities and likelihoods for the presence of the watermark to be discovered or identified and based on the first and second detectability measures. The visibility metric of Reed, Rodriguez, Riad, and Sharma computed for areas of the transformed watermarked image comprising watermark data detected based on the first subset of detection blocks and a second subset of detection blocks, which respectively maximize the detection of a digital watermark synchronization or orientations signal and maximize detection of a message payload, would suggest to one of ordinary skill in the art that the visibility metric represents a likelihood for a visual discovery or identification of the presence of the detected watermark data. Thus, the combined teachings of Reed, Rodriguez, Riad, and Sharma would suggest to one of ordinary skill in the art the broadest reasonable interpretation of the claimed “detectability likelihood” limitation. 
	The broadest reasonable interpretation of “a measure corresponding to synchronization component strength” and “a measure corresponding to message component strength” as presented encompasses representations for an intensity corresponding to a synchronization component and message component of the information signal. Sharma’s first subset of detection blocks maximizes the detection of maximize the detection of a digital watermark synchronization or orientations signal and the second subset of detection blocks maximize detection of a message payload. Sharma’s disclosure of maximizing the detection of synchronization or orientation signal and maximizing detection of a 
	The combined teachings of Reed, Rodriguez, Riad, and Sharma therefore suggests to one of ordinary skill in the art the broadest reasonable interpretation for the claimed “based on a combination of both the first detectability measure and the second detectability measure from each of the plurality of regions, determining a detectability likelihood that the altered data, once printed on a physical substrate, will be detectable from optical scan data representing such”.

In response to Applicant’s arguments on p. 14 of Applicant’s reply, that the combined teachings of Reed, Rodriguez, Riad, and Sharma references fail to teach or suggest the amended claim 3 limitation of “multiple detectability likelihoods are determined, with one likelihood determined for each for the plurality of regions”, the Examiner respectfully disagrees. 
As noted above, the claims are treated with their broadest reasonable interpretations consistent with the specification. See MPEP 2111. Furthermore, the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ871 (CCPA 1981).
The broadest reasonable interpretation of the claimed “detectability likelihood” as presented encompasses probabilities and likelihoods for the presence of the watermark to be discovered or identified and based on the first and second detectability measures. The visibility metric of Reed, Rodriguez, Riad, and Sharma computed for areas of the transformed watermarked image comprising 
As the visibility metric is computed for multiple areas within the images (see Reed [0024]), the combined teachings of Reed, Rodriguez, Riad, and Sharma, would suggest that multiple likelihoods are determined for each of the plurality of regions. 

In response to Applicant’s arguments on p. 15 of Applicant’s reply, that the combined teachings of Reed, Rodriguez, Riad, Sharma, and MacIntosh references fail to teach or suggest the amended claim 4 limitation of “the detectability likelihoods represents likely detection along a swipe path across the transformed, altered data”, the Examiner respectfully disagrees. 
As noted above, the claims are treated with their broadest reasonable interpretations consistent with the specification. See MPEP 2111. Furthermore, the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ871 (CCPA 1981).
The broadest reasonable interpretation of “swipe path across the transformed, altered data” includes a length or direction across the transformed, altered data. 
MacIntosh teaches in a system for scanning digitally watermarked product packaging where the applied watermark patterns has an orientation direction for the watermark to be read (see MacIntosh Fig. 12 and [0143]-[0148]). The combined teachings of Reed, Rodriguez, Riad, Sharma, and MacIntosh would have led one of ordinary skill in the art that the visibility metric computed for areas of the image corresponding to image areas of a product packaging with embedded watermark that are read based on .
In response to applicant's argument that the examiner has combined an excessive number of references (i.e. combining a fifth reference of MacIntosh), reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).

In response to Applicant’s arguments on p. 15 of Applicant’s reply, that the combined teachings of Reed, Rodriguez, Riad, Sharma, and Bradley references fail to teach or suggest the claim 6 limitation of, “the measure represents a comparison of data representing bits in an original version of the plural-bit signature to a sign of data representing bits decoded from the transformed altered data”, the Examiner respectfully disagrees. 
Applicants assert that Bradley’s teachings is concerned with mapping to a chipping sequence for a watermark key, and is not directed to determining a detectability measure representing a comparison of data representing bits in an original version of the plural-bit signature to a sign of data representing bits decoded from the transformed, altered data. 
Examiner notes that a prior art reference must either be in the field of applicant's endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). Furthermore, the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ871 (CCPA 1981).
(see Rodriguez [0038] and [0056]). Bradley teaches in a comparable error correction scheme a known technique for performing error correction coding, where the sign of the bit value is used as a decision basis for the error correction coding (see Bradley [0018] and [0043]). Thus, Bradley’s teachings for performing error correction coding is reasonably pertinent to Applicant’s error corrected plural bit message of the plural-bit signature, and relevant to the error correction coding of the combined teachings of Reed, Rodriguez, Riad, and Sharma. 
The combined teachings of Reed, Rodriguez, Riad, Sharma, and Bradley would suggest to one of ordinary skill in the art performing error correction coding on the basis of the sign of the bit of the decoded message, such that the comparison of the input to the error correction decoder of with perfectly reconstructed error correction encoded message is performed on the basis of the bit signs of the input message relative to the perfectly reconstructed error correction encoded message. Thus, the combined teachings of Reed, Rodriguez, Riad, and Sharma, and Bradley would suggest to one of ordinary skill in the art the broadest reasonable interpretation of the claimed “the measure represents a comparison of data representing bits in an original version of the plural-bit signature to a sign of data representing bits decoded from the transformed altered data” limitation.
In response to applicant's argument that the examiner has combined an excessive number of references (i.e. combining a fifth reference of Bradley), reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).


In response to Applicant’s arguments on p. 16 of Applicant’s reply, that the combined teachings of Reed, Rodriguez, Riad, and Sharma references fail to teach or suggest the claim 7 limitation of “the synchronization component comprises a plurality of peaks in a transform domain, and in which the synchronization component strength comprises a measure representing the plurality of peaks to neighboring peaks in the transform domain”, the Examiner respectfully disagrees. 
Applicant's argument assert that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “comparison to neighboring peaks”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, as noted above, the claims are treated with their broadest reasonable interpretations consistent with the specification. 
The combined teachings of Reed, Rodriguez, Riad, and Sharma, notably Rodriguez, where the auxiliary signal generator maps elements of the signal to spatial locations of a target print object, and this mapping is used to structure the auxiliary signal into a pattern of blocks that produce detectable energy peaks in a transform domain, and that the detectable energy peaks may be used as the geometric synchronization signal (see Rodriguez [0040]). As the detectable energy peaks may be used as the synchronization pattern for detecting the synchronization signal component (see Rodriguez [0040] and [0052]), the combined teachings of Reed, Rodriguez, Riad, and Sharma suggests that the geometric synchronization signal formed from detectable energy peaks in a transform domain provides a representation of the plurality peaks relative to neighboring peaks in the transform domain. Thus, the combined teachings of Reed, Rodriguez, Riad, and Sharma would suggest to one of ordinary skill in the art the broadest reasonable interpretation of the claimed “the synchronization component comprises a plurality of peaks in a transform domain, and in which the synchronization component strength 

In view of the above comments towards the interpretation of the argued claim features, the Examiner suggests further amendments to the claims to direct the claimed subject matter towards Applicant’s intended interpretation of the claimed subject matter and clarify distinctions with the applied prior art teachings. 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“means for embedding”, “means for transforming”, “means for generating”, and “means for determining” in claims 9-16.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 7-8, 17-19, 21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al. (US 2005/0157907), herein Reed, Rodriguez et al. (US 2004/0263911), herein Rodriguez, Riad et al. (“Print-and-Scan Counterattacks For Plastic Card Supports Fourier Watermarking”), herein Riad, and Sharma et al. (US 2002/0057823), herein Sharma.
Regarding claim 1, Reed discloses an image processing method comprising: 
obtaining data representing a digital image (see Reed [0024], where input reference image is obtained); 
using one or more processors (see Reed [0041], where the processes may be implemented in a programmable computer or special purpose digital circuit), embedding an information signal within the data representing a digital image (see Reed [0028]-[0029], where a watermark signal is embedded into the image), said embedding yielding altered data (see Reed [0028]-[0029], where a watermarked image is produced), 
for each of a plurality of regions within the transformed, altered data, generating detectability measures (see Reed [0024], where a visibility metric is computed for areas within the input image).
Reed does not explicitly disclose that the information signal comprising a synchronization component and a message component. 
Rodriguez teaches in a related and pertinent method for generating an auxiliary data signal for printing on print media for authentication, similar to a digital watermark (see Rodriguez [0036]), which comprises a geometric synchronization signal (see Rodriguez [0039]) and carries a message payload (see Rodriguez [0037]). The auxiliary data signal is embedded into a host image (see Rodriguez [0048]), and the resulting image is printing upon a substrate and subsequently scanned for authentication (see Rodriguez [0049]-[0052]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply Rodriguez’s teachings of using auxiliary data comprising a geometric synchronization signal and a 
Reed and Rodriguez do not explicitly disclose transforming the altered data to estimate a print and optical capture process, said transforming yielding transformed, altered data.
Riad teaches in a related and pertinent for modeling a print-and-scan attack on watermarked images (see Riad Abstract), where the print-and-scan attack is modeled as a transformation of the input watermarked image which apply additive noise and blurring using a linear filter, and color distortion based on a non-linear function (see Riad sect. II. A. Print-and-scan model).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply Riad’s teachings to the combined watermark embedding method of Reed and Rodriguez to model the print-and-scan process to determining a suitable visibility level for the watermarked image when printed. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Reed and Rodriguez teaches a base method for embedding a watermark signal into an image to be printed;  Riad teaches a known technique for modeling a print-and-scan attack on watermarked images, where the print-and-scan attack is modeled as a transformation of the input watermarked image which apply additive noise and blurring using a linear filter, and color distortion based on a non-linear function; one of ordinary skill in the art would have recognized that by applying Riad’s known technique of modeling a print-and-scan attack upon a 
Reed, Rodriguez, and Riad do not explicitly teach in which a first detectability measure comprises a measure corresponding to synchronization component strength within a region of the transformed, altered data, and in which a second detectability measure comprises a measure corresponding to message component strength within the region of the transformed, altered data.
Sharma teaches in a related and pertinent method for watermark detection which detects regions that have a high probability that a watermark can be detected (see Sharma Abstract), where an image where watermark data may be detected is divided into regions (see Sharma [0031]), where detection blocks are positioned over regions that has high probability characteristics and that additional probability factors can be used to arrange the detection blocks over an image, such as a first subset of detection blocks be processed according to probability factors that maximize the detection of a digital watermark synchronization or orientation signal and a second subset of detection blocks be processed to maximize detection of a message payload (see Sharma [0078]). 	
At the time of filing, one of ordinary skill in the art would have found it obvious to apply Sharma’s teachings to the combined watermark embedding method of Reed, Rodriguez, and Riad to use first subset of detection blocks and second subset of detection blocks which respectively a processed according to probability factors to maximize the detection of a synchronization signal and message payload. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Reed, Rodriguez, and Riad teaches a base method for embedding a watermark signal into an image to be printed, and transformed via a print-and-scan model; Sharma teaches a known technique for using first subset of detection blocks and second subset of detection blocks which respectively a processed according to probability factors to maximize the detection of a synchronization signal and message payload; one of ordinary skill in the art 
Furthermore, the combined teachings of Reed, Rodriguez, Riad, and Sharma would thus suggest that based on a combination of both the first detectability measure and second detectability measure from each of the plurality of regions, determining a detectability likelihood that the altered data, once printed on a physical substrate, will be detectable from optical scan data representing such (see Reed [0024], where a visibility metric is computed for areas within the input image; see Sharma [0078] and [0093], where the detection of the watermark is dependent on both the detection of the signal and message payload components of the watermark; and see Riad sect. II. A. Print-and-scan model, where a print-and-scan attack is modeled as an image transformation; and where the combined teachings would suggest the visibility metric represents a likelihood for a visual discovery or identification of the presence of the detected watermark data after a print-and-scan).

Regarding claim 2, please see the above rejection of claim 1. Reed, Rodriguez, Riad, and Sharma discloses the image processing method of claim 1 in which the plurality of regions comprises embedding tiles (see Rodriguez [0040] where elements of the auxiliary signal maps to spatial locations of a target print object, where the locations form a tiled pattern of rectangular arrays).

Regarding claim 3, please see the above rejection of claim 1. Reed, Rodriguez, Riad, and Sharma discloses the image processing method of claim 1 in which multiple detectability likelihoods are (see Reed [0024], where the visibility metric is computed for the areas within the input images ).

Regarding claim 5, please see the above rejection of claim 1. Reed, Rodriguez, Riad, and Sharma discloses the image processing method of claim 1 in which the message component comprises a plural-bit signature comprising an error corrected plural-bit message, and in which the message component strength comprises a measure representing a comparison of data representing bits in an original version of the plural-bit signature to data representing bits decoded from the transformed, altered data (see Rodriguez [0038] error correction coding is performed on the message; see Rodriguez [0056], where error correction decoding is performed where the extracted embedded image is used to detect metrics such as comparing the input to the error correction decoder block with a perfectly reconstructed error correction encoded message).

Regarding claim 7, please see the above rejection of claim 5. Reed, Rodriguez, Riad, and Sharma discloses image processing method of claim 5 in which the synchronization component comprises a plurality of peaks in a transform domain, and in which the synchronization component strength comprises a measure representing the plurality of peaks to neighboring peaks in the transform domain (see Rodriguez [0040] where the mapping is used to structure the auxiliary signal that produce detectable energy peaks in a transform domain, and the detectable energy peaks may be used as the geometric synchronization signal ).

Regarding claim 8, please see the above rejection of claim 1. Reed, Rodriguez, Riad, and Sharma discloses the image processing method of claim 1 in which said transforming estimates the print and (see Riad sect. II. A. Print-and-scan model, where the print-and-scan model introduces additive noise and blurring to the image).

Regarding claim 17, it recites a non-transitory computer readable medium comprising instructions executed by one or more processors for performing the method of claim 1. Reed, Rodriguez, Riad, and Sharma teach a non-transitory computer readable medium executed by one or more processors to perform the method of claim 1 (see Reed [0041]). Please see above for detailed claim analysis, with the exception to the following further limitations:
Please see the above rejection for claim 1, as the rationale to combine the teachings of Reed, Rodriguez, Riad, and Sharma are similar, mutatis mutandis.

Regarding claim 18, see above rejection for claim 17. It is a non-transitory computer readable medium claim reciting similar subject matter as claim 2. Please see above claim 2 for detailed claim analysis as the limitations of claim 18 are similarly rejected.

Regarding claim 19, see above rejection for claim 17. It is a non-transitory computer readable medium claim reciting similar subject matter as claim 3. Please see above claim 3 for detailed claim analysis as the limitations of claim 19 are similarly rejected.

Regarding claim 21, see above rejection for claim 17. It is a non-transitory computer readable medium claim reciting similar subject matter as claim 5. Please see above claim 5 for detailed claim analysis as the limitations of claim 21 are similarly rejected.



Regarding claim 24, see above rejection for claim 17. It is a non-transitory computer readable medium claim reciting similar subject matter as claim 8. Please see above claim 8 for detailed claim analysis as the limitations of claim 24 are similarly rejected.

Claims 4, 9-13, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reed, Rodriguez, Riad, and Sharma as applied to claims 1 and 17 above, and further in view of MacIntosh (US 2014/0052555).
Regarding claim 4, please see the above rejection of claim 1. Reed, Rodriguez, Riad, and Sharma do not explicitly disclose the image processing method of claim 1 in which the detectability likelihood represents likely detection along a swipe path across the transformed, altered data.
MacIntosh teaches in a related and pertinent system for scanning product packaging that is digitally watermarked (see MacIntosh Abstract), where the digital watermarking patterns are applied to items in a tiled fashion and has an orientation direction for the watermark to be read (see MacIntosh Fig. 12 and [0143]-[0148]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply MacIntosh’s teachings of applying digital watermark patterns along an orientation direction to the combined teachings of Reed, Rodriguez, Riad, and Sharma, such that the orientations of the embedded watermarks have an orientation direction for the watermark to be read. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Reed, Rodriguez, Riad and Sharma teach a base method for embedding a 

Regarding claim 9, it recites a system performing the method of claim 1. Reed, Rodriguez, Riad, and Sharma teach a system performing the method of claim 1. Please see above for detailed claim analysis, with the exception to the following further limitations:
memory for storing data representing a digital image (see Reed [0041], where system memory for implementing the described methods and processes suggests storing the input and watermark images); 
means for performing the embedding, transforming, generating, and determining (see Reed [0041], where the processes may be implemented in a programmable computer or special purpose digital circuit). 
Please see the above rejection for claim 1, as the rationale to combine the teachings of Reed, Rodriguez, Riad, and Sharma are similar, mutatis mutandis.
Although Reed teaches that a visibility display map is created and is used to adjust a mask to control embedding strength in corresponding areas of the original image (see Reed [0026]-[0029]), Reed, Rodriguez, Riad, and Sharma do not explicitly disclose a display; and a graphical user interface for 
MacIntosh teaches in a related and pertinent system for scanning product packaging that is digitally watermarked (see MacIntosh Abstract), where a portable device may projection information onto products via an augmented reality display, where a colored heat map can be displayed as a graphical overlay on captured images of product packages (see MacIntosh [0380] and [0386]), and the portable device includes one or more processors, memories a user interface, and a display screen (see MacIntosh [0599]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply MacIntosh’s teachings of projecting a colored heatmap onto watermarked product images in an augmented reality display as a graphical overlay to the combined teachings of Reed, Rodriguez, Riad, and Sharma, such that the visibility map and mask for controlling embedding strength in corresponding areas of an image are displayed in a user interface as a colored graphic overlay of the image. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Reed, Rodriguez, Riad and Sharma teach a base method for embedding a watermark signal into an image to be printed, where a visibility display map is created and is used to adjust a mask to control embedding strength in corresponding areas of the original image; MacIntosh teaches a known technique for using a portable device to project information onto displayed product packaging images via an augmented reality display, where a colored heat map can be displayed as a graphical overlay on captured images of product packages; one of ordinary skill in the art would have recognized that by applying MacIntosh’ known technique of displaying a colored heat map as a graphic overlay of a product packaging image to the watermark embedding system of Reed, Rodriguez, Riad, and Sharma would have predictably resulted in similarly displaying the visibility 

Regarding claim 10, see above rejection for claim 9. It is a system claim reciting similar subject matter as claim 2. Please see above claim 2 for detailed claim analysis as the limitations of claim 10 are similarly rejected.

Regarding claim 11, see above rejection for claim 9. It is a system claim reciting similar subject matter as claim 3. Please see above claim 3 for detailed claim analysis as the limitations of claim 11 are similarly rejected.

Regarding claim 12, see above rejection for claim 9. It is a system claim reciting similar subject matter as claim 4. Please see above claim 4 for detailed claim analysis as the limitations of claim 12 are similarly rejected.

Regarding claim 13, see above rejection for claim 9. It is a system claim reciting similar subject matter as claim 5. Please see above claim 5 for detailed claim analysis as the limitations of claim 13 are similarly rejected.

Regarding claim 15, see above rejection for claim 13. It is a system claim reciting similar subject matter as claim 7. Please see above claim 7 for detailed claim analysis as the limitations of claim 15 are similarly rejected.



Regarding claim 20, see above rejection for claim 17. It is a non-transitory computer readable medium claim reciting similar subject matter as claim 4. Please see above claim 4 for detailed claim analysis as the limitations of claim 20 are similarly rejected.

Claims 6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Reed, Rodriguez, Riad, and Sharma as applied to claims 5 and 21 above, and further in view of Bradley et al. (US 2002/0159614), herein Bradley.
Regarding claim 6, please see the above rejection of claim 5. Reed, Rodriguez, Riad, and Sharma do not disclose the image processing method of claim 5 in which the measure represents a comparison of data representing bits in an original version of the plural-bit signature to a sign of data representing bits decoded from the transformed, altered data.
Bradley teaches in a related and pertinent error correction coding for digital watermark applications (see Bradley Abstract), where a watermark embedder uses a pseudo random binary key of length J used to represent each bit, and the sign of the bit is used to determine if the watermark key or its inverse is used (see Bradley [0018]), and the error correction decoder operates on the raw bit values and uses the sign of the value as the basis for the decision (see Bradley [0043]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply Bradley’s teachings to the combined watermark embedding method of Reed, Rodriguez, Riad, and Sharma where the error correction coding suggested by Rodriguez performs the error correction coding on the basis of the sign of the bit of the decoded message. This modification is rationalized as a use of a 

Regarding claim 22, see above rejection for claim 21. It is a non-transitory computer readable medium claim reciting similar subject matter as claim 6. Please see above claim 6 for detailed claim analysis as the limitations of claim 22 are similarly rejected.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Reed, Rodriguez, Riad, Sharma, and MacIntosh as applied to claim 13 above, and further in view of Bradley.
Regarding claim 14, see above rejection for claim 13. It is a system claim reciting similar subject matter as claim 6. Please see above claim 6 for detailed claim analysis as the limitations of claim 14 are similarly rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814.  The examiner can normally be reached on 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661